Title: From Thomas Jefferson to John C. Bowyer, 10 September 1825
From: Jefferson, Thomas
To: Bowyer, John C.


Dear Sir
Monticello
Sep. 10. 25.
There is no favor you could ask, within my own powers, which I should not be disposed to yield with pleasure; and it is probable I have been myself the cause of leading you to the request of your letter of yesterday which is not within my powers. the apartments of the different buildings of the University are subject to the destinations of the Visitors; and they have accordingly, by enactments, fixed the purpose of each, to which, & to no other, it can be ascribed. on a late application from some of the young gentlemen, to permit them to use the lecturing room of Pavilion No 1 for the purposes of a debating society, I did, without sufficient consideration, assent to it. I was wrong; not reflecting, at the time, that, being myself but one of 7. members, I had no such power singly. there seemed, on that occasion, to be something of a public character in their proposition, which led me astray. had it been merely for a private use, I could not have been misled. our institution, in fact, is new, and new cases will daily occur, requiring reflection and revision often to settle them. the apartments are in the immediate custody of the Proctor. he must judge for himself whether he, any more than myself, has done right in changing their purposes. for myself, I deem it safer to correct than to repeat an error, and to be involved by it in consequences we do not foresee. I shall lay before the Visitors, at their ensuing meeting, the general question respecting unoccupied apartments. if they conclude to permit their application to other than their original uses, it will doubtless be by a general rule, bringing emolument to the institution, or equal accomodation to all it’s members, in so numerous an establishmt if general rules be not strictly observed, favoritism, injustice and discontent, will take their places.  be assured dear Sir that it would at all times give me more pleasure to concede, than to yourself to accept any accomodation depending on my will. and with my regrets, in the present case, I pray you to accept the assurance of my friendly and respectful attachmentTh: J.